United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1282
Issued: August 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 3, 2016 appellant filed a timely appeal from a February 23, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of a
work-related medical condition necessitating her January 4, 2016 left knee surgery.
FACTUAL HISTORY
On August 8, 2011 appellant, then a 43-year-old maintenance support clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained injury to her left knee due to
the repetitive knee movements required by her work duties over time. She indicated that she first
1

5 U.S.C. § 8101 et seq.

became aware of her claimed condition on July 11, 2011 and that she first realized on July 24,
2011 that it was caused or aggravated by her employment.2 Appellant did not stop work, but she
began working in a sedentary, limited-duty position for the employing establishment.
OWCP accepted that appellant sustained lateral and medial meniscus tears of her left
knee.
Appellant received disability compensation on the daily rolls beginning
December 7, 2011.
On December 13, 2011 Dr. James L. Bond, an attending Board-certified orthopedic
surgeon, performed surgery on appellant’s left knee, including complete synovectomy of the
anterior/inferior patella pouches, medial/lateral gutters, and posterior medial aspects of the knee,
patellar chondroplasty, medial meniscectomy of the medial meniscus (posterior third), anterior
cruciate ligament reconstruction with hamstring autograft, and chondroplasty of the medial and
lateral femoral condyles. The procedures were authorized by OWCP.
On February 27, 2012 appellant returned to work as a modified clerk for the employing
establishment. In a June 4, 2012 decision, OWCP adjusted her wage-loss compensation based
on its determination that her actual wages as a modified clerk fairly and reasonably represented
her wage-earning capacity. On June 18, 2012 appellant returned to her regular work on a fulltime basis and received no disability compensation after that date.
Appellant filed a schedule award claim (Form CA-7) on July 29, 2012 and, by decision
dated February 12, 2013, OWCP granted 10 percent permanent impairment of her left lower
extremity.3
On December 12, 2012 appellant visited Dr. Bond and reported continued left knee
problems. Dr. Bond noted that he thought the anterior cruciate ligament and postoperative
course had caused a considerable amount of postoperative scarring and arthritis.
The findings of a March 30, 2013 MRI scan of appellant’s left knee contained an
impression of postoperative changes of an intact anterior cruciate ligament graft repair,
tricompartimental joint space narrowing with significant thinning/irregularity of the articular
cartilage throughout, and at least three articular cartilage focal defects (measuring up to five
millimeters in diameter), small knee joint effusion, morphologic changes of the medial and
lateral menisci (most likely representing postoperative change), and mild thickening and
increased signal within the proximal medial collateral ligament without fluid or inflammation
(suggesting a chronic ligamentous injury).4
2

The findings of a July 18, 2011 magnetic resonance imaging (MRI) scan of appellant’s left knee contained an
impression of complete tear of the anterior cruciate ligament and degenerative tears involving the posterior horns of
the medial and lateral menisci, communicating to the inferior articular surfaces.
3

On June 13, 2013 appellant requested reconsideration of OWCP’s February 12, 2013 decision and, in a June 26,
2013 decision, OWCP denied modification of its February 12, 2013 decision.
4

The findings noted that there was loss of the normal volume and morphologic appearance of the posterior horn
of the medial meniscus, likely related to a previous partial meniscectomy. There was no evidence of a focal linear
tear.

2

The evidence of record does not contain any medical reports dated between April 2013
and May 2015.
On June 6, 2015 appellant visited Dr. Bond and reported that she worked for the
employing establishment and that she was getting up out of a chair when her left knee popped a
week prior. She had been on “desk type duty” since the incident, but still had increasing left
knee pain. Dr. Bond diagnosed left knee pain secondary to medial meniscus tear and arthrosis of
the medial compartment.
The findings of an August 19, 2016 left knee MRI scan contained an impression of intact
reconstructed anterior cruciate ligament with somewhat of an undulating course as it crossed
through the intercondylar notch and widened fluid signal within the tibial tunnel (measuring up
to 1.47 millimeters in diameter), postoperative changes of prior partial meniscectomy within the
medial meniscus with no convincing evidence of a recurrent medial meniscus tear,
intrasubstance degeneration within the posterior horn of the lateral meniscus, tricompartmental
articular cartilage loss throughout the knee, and small joint effusion.5
On August 31, 2015 Dr. Bond referenced the findings of the August 19, 2016 MRI scan
and opined that, secondary to her increased chondral damage, appellant was a candidate for a left
total knee arthroplasty. He noted that she had failed conservative treatment and suggested that,
secondary to her age, she should undergo left knee arthroscopy with chondroplasty and possible
subchondroplasty/cartilage harvest. In a December 30, 2015 report, Dr. Bond advised that
appellant would be undergoing the suggested left knee surgery.
On December 29, 2015 appellant requested authorization from OWCP for left knee
arthroscopy surgery (Procedure Code 29877) and left tibial arthroscopy surgery (Procedure Code
29855). In a December 15, 2015 form entitled “Preadmission Surgery Information/Orders” and
received on December 29, 2015, Dr. Bond described the surgery scheduled for January 4, 2016
as left knee scope surgery with possible subchondroplasty and possible cartilage harvest. He
diagnosed unilateral primary osteoarthritis of the left knee, left knee pain, and other tear of the
medial meniscus of the left knee (current injury).
Appellant stopped work on January 4, 2016 to undergo left knee surgery. In a January 4,
2016 report, Dr. Bond detailed the left knee surgery he performed on that date, including
extensive synovitis, partial medial meniscectomy, and chondroplasty of the patella, trochlear
groove, lateral femoral condyle, and medial femoral condyle.6 The surgery was not authorized
by OWCP.
5

The findings portion of the report also noted that the posterior cruciate ligament was intact without evidence of
injury or pathology, and that the medial/lateral collateral ligament structures, popliteus muscle/tendon, pes
anserinus, and semimembranosus tendons were unremarkable. There was increased signal within the posterior horn
of the lateral meniscus, which was unchanged in its appearance from the March 30, 2013 MRI scan and likely
reflected intrasubstance degeneration.
6

In the “Indications” portion of the surgery report, Dr. Bond noted that appellant was a 47-year-old who had
sustained a work-related injury. He indicated that she had an anterior cruciate ligament tear and then had a
continued chondral defect secondary to this injury. Dr. Bond advised that appellant wished for definitive
management after risks and benefits of operative and nonoperative treatments were explained to her in detail.

3

In a January 6, 2016 letter, OWCP advised appellant that it was unable, at the time, to
authorize her request for left knee arthroscopy surgery and left tibial arthroscopy surgery because
the evidence of record did not explain how the need for the surgery resulted from factors of
employment. In a separate January 6, 2016 recurrence claim development letter, OWCP
provided appellant 30 days to complete an attached questionnaire posing questions about her
work activities and medical symptoms, and to submit additional medical evidence.
On January 11, 2016 OWCP received a claim for compensation (Form CA-7), dated
January 8, 2016, alleging entitlement to disability compensation for the period January 4
to 15, 2016.
On January 29, 2016 OWCP received a notice of recurrence (Form CA-2a), dated
January 25, 2016, in which appellant asserted that, since returning to work, her left knee
condition had progressively worsened. Appellant did not check either the box marked
“Recurrence due to Medical Treatment Only” or the box marked “Recurrence due to Time Loss
From Work.”7
Appellant submitted a January 14, 2016 report in which Dr. Bond discussed her
postsurgery progress and noted that she was totally disabled, but would be able to perform
“desk[-]type work” in four weeks.8
In a report dated February 11, 2016, Dr. Bond noted that appellant underwent a left
anterior cruciate ligament reconstruction in December 2011, but continued to have increasing
pain on the outside of her left knee after the surgery. Appellant had failed all conservative
treatment prior to the recommendation for additional left knee surgery. Dr. Bond indicated that
his comparison of a left knee MRI scan from July 2011 with an August 2015 left knee MRI scan
revealed that she sustained a severe loss of articular cartilage within the lateral, patellofemoral,
and medial compartments of her left knee. He indicated that, due to these cartilage losses,
appellant had subtle laxity and continued pain/stiffness with ambulation, as well as an altered
gait. Appellant also had muscle weakness and atrophy secondary to the pain associated with the
cartilage defect. Dr. Bond referenced his prior surgery recommendation for left knee scope with
chondroplasty and possible subchondroplasty/cartilage harvest.
He reported physical
examination findings and diagnosed left knee pain secondary to lateral meniscus tear and
arthrosis of knee. Dr. Bond noted that it was his medical opinion, based upon examination of the
employee, review of the medical records, and his education, training, and experience, that it was
more probable than not that the diagnosed conditions/disability arose out of and in the course of
appellant’s federal employment. He further noted, “It is also my opinion that the current need
for treatment is related to [appellant’s] original injury that occurred in 2011. As previously
mentioned she sustained a tricompartmental articular cartilage loss with continued pain and
stiffness.”

7

On January 29, 2016 OWCP also received appellant’s responses to the questionnaire it sent to her on
January 6, 2016. Appellant noted that she had been performing “desk[-]type duties” and that she experienced
aching, stiffening, and swelling in her left knee.
8

Appellant also submitted notes of periodic physical therapy sessions beginning January 20, 2016.

4

In a decision dated February 23, 2016, OWCP denied appellant’s claim because she had
failed to submit sufficient medical evidence to establish a recurrence of a work-related medical
condition necessitating her January 4, 2016 left knee surgery.9 It found that the reports of
Dr. Bond did not contain adequate medical rationale explaining how appellant’s January 4, 2016
surgery was related to her accepted work conditions.
LEGAL PRECEDENT
Recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a need for further medical treatment after release from treatment, nor is an
examination without treatment.10 An employee has the burden of proof to establish a recurrence
of a medical condition that is causally related to his or her accepted employment injury. To meet
this burden, the employee must submit medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, supports that the condition is causally related
and supports the conclusion with sound medical rationale.11
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers
likely to cure, give relief, reduce the degree or the period of disability, or aid in lessening the
amount of the monthly compensation.”12 The Board has found that OWCP has great discretion
in determining whether a particular type of treatment is likely to cure or give relief.13 The only
limitation on OWCP’s authority is that of reasonableness.14 Abuse of discretion is generally
shown through proof of manifest error, clearly unreasonable exercise of judgment, or actions
taken which are contrary to both logic and probable deductions from established facts. It is not
enough to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.15
ANALYSIS
OWCP accepted that appellant sustained lateral and medial meniscus tears of her left
knee due to performing her work duties over time. On December 13, 2011 Dr. Bond performed
9

OWCP interpreted appellant’s Form CA-2a as a claim for a recurrence of a medical condition which appellant
claimed necessitated the January 4, 2016 left knee surgery.
10

20 C.F.R. § 10.5(y); D.L., Docket No. 17-0306 (issued April 25, 2017).

11

See K.T., Docket No. 15-1758 (issued May 24, 2016).

12

5 U.S.C. § 8103.

13

Vicky C. Randall, 51 ECAB 357 (2000).

14

Lecil E. Stevens, 49 ECAB 673, 675 (1998).

15

Rosa Lee Jones, 36 ECAB 679 (1985).

5

surgery on her left knee, including complete synovectomy of the anterior/inferior patella
pouches, medial/lateral gutters, and posterior medial aspects of the knee, patellar chondroplasty,
medial meniscectomy of the medial meniscus (posterior third), anterior cruciate ligament
reconstruction with hamstring autograft, and chondroplasty of the medial and lateral femoral
condyles. Appellant returned to full-time regular duty on June 18, 2012, but she stopped work
on January 4, 2016 to undergo additional left knee surgery.16 On that date Dr. Bond performed
extensive synovitis, partial medial meniscectomy, and chondroplasty of the patella, trochlear
groove, lateral femoral condyle, and medial femoral condyle. The surgery was not authorized by
OWCP and appellant claimed that she sustained a recurrence of a work-related medical condition
which necessitated the January 4, 2016 left knee surgery.17
The Board finds that OWCP properly denied appellant’s request for authorization of left
knee surgery on January 4, 2016 and properly determined that she had not sustained a recurrence
of a work-related medical condition necessitating such surgery. OWCP properly exercised its
discretion in finding that the evidence of record did not show that the proposed surgery was
likely to cure or give relief for her accepted work-related conditions.18
In a report dated February 11, 2016, Dr. Bond noted that appellant underwent a left
anterior cruciate ligament reconstruction in December 2011, but continued to have increasing
pain on the outside of her left knee after the surgery. He noted that his comparison of the left
knee MRI scan from July 2011 with the left knee MRI scan from August 2015 revealed that she
had sustained a severe loss of articular cartilage within the lateral, patellofemoral, and medial
compartments of her left knee. Dr. Bond indicated that, due to these cartilage losses, appellant
had subtle laxity, continued pain/stiffness with ambulation, altered gait, muscle weakness, and
atrophy. He referenced his prior surgery recommendation for left knee scope with chondroplasty
and possible subchondroplasty/cartilage harvest and diagnosed left knee pain secondary to lateral
meniscus tear and arthrosis of knee. Dr. Bond noted that it was his medical opinion, based upon
examination of the employee, review of the medical records, and his education, training, and
experience, that it is more probable than not that the diagnosed conditions/disability arose out of
and in the course of appellant’s federal employment. He further noted, “It is also my opinion
that the current need for treatment is related to her original injury that occurred in 2011. As
previously mentioned she sustained a tricompartmental articular cartilage loss with continued
pain and stiffness.”
In this report, Dr. Bond provides an opinion that appellant sustained work-related
tricompartmental articular cartilage loss and that symptoms from this cartilage loss necessitated
the left knee surgery he performed on January 4, 2016. However, the Board notes that her claim
has only been accepted for the conditions of lateral and medial meniscus tears of her left knee
16

In early-June 2016, appellant reported to Dr. Bond that she was getting up out of a chair when her left knee
popped a week prior and that she had been on “desk[-]type duty” since the incident. She did not clearly indicate
whether this incident occurred at work and the evidence of record does not contain any claim for a new work injury.
17

On December 29, 2015 OWCP received a request for authorization of the surgery later performed on
January 4, 2016. On January 29, 2016 it received a Form CA-2a which it interpreted as a claim for recurrence of a
work-related medical condition.
18

See supra notes 13 through 15.

6

and he has not provided a clear opinion that the January 4, 2016 surgery was necessitated by
these accepted conditions.19 Dr. Bond’s February 11, 2016 report is of limited probative value
because he failed to provide any medical rationale for his opinion that appellant sustained
tricompartmental articular cartilage loss in her left knee related to her employment, which in turn
necessitated the January 4, 2016 surgery.20 He did not explain how or why her need for left knee
surgery on January 4, 2016 would not have been solely due to natural progression of a
degenerative process of her left knee. For these reasons, Dr. Bond failed to explain his
conclusion that appellant’s January 4, 2016 surgery was related to a work-related condition. The
Board has held that a medical report is of limited probative value on the issue of causal relationship
if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale.21
On appeal, appellant argues that residuals of OWCP-authorized December 13, 2011
surgery caused her to undergo surgery on January 4, 2016. The Board has held that authorization
by OWCP for medical examination and/or treatment constitutes a contractual agreement to pay
for the services if the services are rendered, regardless of whether a compensable
injury/condition exists, and that any medical condition resulting from authorized examination or
treatment (such as residuals from surgery) may form the basis of a compensation claim for
impairment or disability, regardless of the compensability of the original injury.22 The Board
finds, however, that Dr. Bond did not provide an opinion that the January 4, 2016 surgery was
necessary to address the effects of appellant’s OWCP-authorized December 13, 2011 surgery.23
For these reasons, the Board finds that appellant failed to submit sufficient medical
evidence to establish a recurrence of a work-related medical condition necessitating her
January 4, 2016 left knee surgery.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

19

An August 19, 2016 MRI scan of appellant’s left knee contained an impression which showed, inter alia,
postoperative changes of the December 13, 2011 surgery within the medial meniscus with no convincing evidence
of a recurrent medial meniscus tear and intrasubstance degeneration within the posterior horn of the lateral
meniscus. There is no indication in the evidence of record that the intrasubstance degeneration within the posterior
horn of the lateral meniscus was in any way related to the medical conditions accepted by OWCP in 2011.
20

See supra note 11.

21

C.M., Docket No. 14-0088 (issued April 18, 2014).

22

See G.C., Docket No. 15-0370 (issued December 2, 2015); see also Federal (FECA) Procedure Manual, Part
3 -- Medical, Authorizing Examination and Treatment, Chapter 3.300.2b (February 2012).
23

On December 12, 2012 Dr. Bond noted that he thought the anterior cruciate ligament and postoperative course
had caused a considerable amount of postoperative scarring and arthritis. He did not make any further reference to
scarring from the December 13, 2011 surgery or otherwise indicate that effects of the December 13, 2011 surgery
contributed to the need for the January 4, 2016 surgery.

7

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of a work-related medical condition necessitating her January 4, 2016 left knee surgery.
ORDER
IT IS HEREBY ORDERED THAT the February 23, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

